

113 S2675 IS: To amend the International Religious Freedom Act of 1998 to support religious freedom in foreign countries.
U.S. Senate
2014-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2675IN THE SENATE OF THE UNITED STATESJuly 29, 2014Mr. Rubio (for himself and Mr. Cruz) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo amend the International Religious Freedom Act of 1998 to support religious freedom in foreign
			 countries.1.Presidential actions in response to violations of religious freedomSection 401(b)(2) of the International Religious Freedom Act of 1998 (22 U.S.C. 6441(b)(2)) is
			 amended to read as follows:(2)Deadline for actions(A)In generalExcept as provided in subparagraph (B), not later than 90 days after the date on which each report
			 is submitted under section 102(b), the President shall take 1 or more of
			 the actions described in section 405(a) or a commensurate action with
			 respect to each foreign country in which the government has engaged in or
			 tolerated violations of religious freedom at any time since the previous
			 such report was submitted.(B)Additional prerequisiteThe President may not take any of the actions described in paragraphs (9) through (15) of section
			 405(a) or a commensurate action until the President certifies that the
			 requirements under sections 403 and 404 have been satisfied..2.Presidential actions in response to particularly severe violations of religious freedom(a)Designations of countries of particular concern for religious freedomSection 402(b) of the International Religious Freedom Act of 1998 (22 U.S.C. 6442(b)) is amended—(1)in paragraph (1)—(A)in subparagraph (A)—(i)by striking Not later than September 1 of each year, the President shall review and inserting the following: “Not later than 90 days after the date on which each report is
			 submitted under section 102(b), the President shall—(i)review; and(ii)by striking or since the date and all that follows through longer. The President shall designate and inserting the following: “longer; and(ii)designate; and(B)in subparagraph (C), by striking prior to September 1 of the respective year and inserting before the date on which the report is submitted under section 102(b); and(2)in paragraph (3)—(A)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and moving each
			 clause 2 ems to the right;(B)in the matter preceding clause (i), as redesignated—(i)by striking Whenever and inserting the following:(A)In generalWhenever; and(ii)by striking as soon as practicable and inserting not later than 120 days;(C)in subparagraph (A), as redesignated—(i)in clause (i), as redesignated, by striking and at the end;(ii)in clause (ii), as redesignated, by striking the period at the end and inserting ; and; and(iii)by adding at the end the following:(iii)the actions taken, the purposes of the actions taken, and evaluation of the effectiveness of the
			 actions taken.; and(D)by adding at the end the following:(B)Countries recommended by the commissionIf the President does not designate a country as a country of particular concern for religious
			 freedom under paragraph (1)(A) after the Commission has recommended such
			 designation, the President shall submit a report to Congress that contains
			 the reasons for such nondesignation.(C)Removal of designationA country that is designated as a country of particular concern for religious freedom under
			 paragraph (1)(A) shall retain such designation until the President
			 determines and reports to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives that the country should no longer be so designated..(b)Presidential actions with respect to countries of particular concern for religious freedomSection 402(c)(5) of the International Religious Freedom Act of 1998 (22 U.S.C. 6442(c)(5)) is
			 amended—(1)in the second sentence—(A)by striking must and inserting shall;(B)by striking he and inserting the President; and(C)by inserting and include a description of the impact of the designation of such sanction or sanctions before the period at the end; and(2)by adding at the end the following: The President shall submit a report to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives that explains why the decision was made that 1 or more of such sanctions also satisfy the
			 requirements of this subsection..3.ConsultationsSection 403(a) of the International Religious Freedom Act of 1998 (22 U.S.C. 6443(a)) is amended by
			 striking As soon as practicable and inserting Not later than 90 days.4.Presidential waiverSection 407(a) of the International Religious Freedom Act of 1998 (22 U.S.C. 6447(a)) is amended by
			 inserting , for a 180-day period, after may waive.5.Termination of presidential actionsSection 409 of the International Religious Freedom Act of 1998 (22 U.S.C. 6449) is amended by
			 striking on the earlier of and all that follows through Upon and inserting upon.